DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed with an RCE on 10/31/2022. Claims 1, 8 and 17-20 are amended. Claim 16 is cancelled. Claims 1-15 and 17-20 are currently pending.
The objection of claims 8 and 18-19 has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/31/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 103 as being unpatentable over Pilgeram; and claims 11-15 and 17-19 under 35 U.S.C. 103 as being unpatentable over Pilgeram in view of Baird, have been fully considered and are persuasive, in combination with the amendments to the claims; specifically, Pilgeram does not disclose an outer surface of the distal member including a plurality of fixation projections with respect to the cited embodiment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a separate embodiment of Pilgeram, and Pilgeram in view of Baird as discussed below.
Applicant’s arguments with respect to the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Pilgeram have been fully considered but are not persuasive, in combination with the amendments to the claims. The rejection has been modified, necessitated by the amendments to the claims.
	Applicant argues Pilgeram does not disclose an etch line, and the alleged etch line coincides with the distal end of the alleged anchor body, and therefore does not disclose the etch line spaced proximally from the distal end of the anchor body (Remarks, pgs. 11-12).
	In response to applicant’s argument, it is respectfully submitted the claim language recites “an anchor body… including an etch line” and does not provide any further explanation of the structure of the etch line or its configuration relative to the anchor body. Therefore, broadest reasonable interpretation of the claim limitation is any line the anchor body includes, as depicted in annotated fig. 18A as discussed below. Further, para. [0094] and fig. 18B of Pilgeram describe fixation member 4250 cannulated, which one of ordinary skill would’ve understood to extend to the distal end of fixation member 4250. Accordingly, Pilgeram discloses an etch line spaced proximally from the distal end of the anchor body as discussed below (see also 112(a) rejection).
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 6, the phrase “a bore” should read “the bore”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 20, the claim recites “the anchor body extending from a proximal end to a distal end and including… an etch line spaced proximally from the distal end of the anchor body”. The instant spec. describes anchor body 12 having an outer surface including threads 38 and a portion of the outer surface including etch line 41 (para. [0060]). The anchor body 12 is further described as extending from a proximal end 19 including a proximal surface 50 to a distal end 18 including a distal surface 46, as depicted in figs. 2A-C and 3A-B (para. [0060]). Figures 2A-C depict etch line 41 extending to distal surface 46 of anchor body 12 and does not depict etch line 41 spaced proximally from distal end of anchor body. Therefore, the instant spec. fails to provide written description support for etch line 41 spaced proximally from the distal end of the anchor body, since etch line 41 is depicted as extending proximally from the distal end of the anchor body, but not spaced proximally from the distal end of the anchor body.
	Therefore, claim 20 lacks written description support for the etch line “spaced proximally from the distal end of the anchor body” as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 19, the claim recites “the anti-rotational shape of the bore” in line 3. There is insufficient antecedent basis for this limitation in the claim, since an anti-rotational shape of the bore has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to an anti-rotational shape of the bore.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pilgeram (US 2018/0235746 A1) (all references previously of record).
	Regarding claim 1, Pilgeram discloses (abstract; paras. [0056]-[0098]; figs. 18A-18E) an anchoring system, comprising: 
	a suture anchor (4200, fig. 18A) configured for insertion into a bore formed in a bone (4200 inserted into bonehole formed in bone, para. [0095]), the suture anchor including: 
		an anchor body (fixation member 4250, para. [0094]; fig. 18A) including a threaded outer surface (fig. 18A depicts fixation member including a threaded outer surface) and an etch line (annotated fig. 18A); and 
		a distal member (eyelet 4220, fig. 18A) that is rotatable relative to the anchor body about a longitudinal suture anchor axis (fixation member may have rotational movement relative to eyelet, therefore eyelet and fixation member would be rotatable relative to each other, para. [0095]), the distal member having an aperture that traverses the distal member (aperture including throughbore 4225 and cleat 4280, para. [0094]; figs. 18A-B), the aperture including an eyelet (4225) and a slot (4280), the eyelet and the slot being sized to permit a suture to traverse the distal member (suture extends through eyelet 4220, para. [0094]).
	However, Pilgeram fails to explicitly disclose wherein a length of the slot is greater than a length of the anchor body from a proximal end of the anchor body to a proximal end of the etch line; and wherein an outer surface of the distal member includes a plurality of fixation projections configured to provide an outward force sufficient to prevent the suture anchor from backing out of the bore after insertion.
	Note Pilgeram discloses the translational length including a length of the slot substantially equal to fixation length of fixation member 4250, depicted from a proximal end of fixation member 4250 to a proximal end of the etch line (annotated fig. 18B depicts fixation member 4250 cannulated and including distal end and etch line; paras. [0094]-[0095] and [0098]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slot of Pilgeram from substantially equal to the fixation length, from a proximal end of the anchor body to a proximal end of the etch line, to greater than the fixation length as applicant appears to have placed no criticality on the claimed range (see para. [0060] of published application) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Pilgeram (as modified) still fails to teach wherein an outer surface of the distal member includes a plurality of fixation projections configured to provide an outward force sufficient to prevent the suture anchor from backing out of the bore after insertion.
	However, in a separate embodiment, Pilgeram teaches (paras. [0101]-[0102]; figs. 21A-B), in the same field of endeavor, an anchoring system including a suture anchor (4400) configured for insertion into a bore formed in a bone (positioned into bonehole, paras. [0102]-[0103]) comprising an anchor body (4450) including a threaded outer surface (4451, para. [0101]) and a distal member (eyelet 4420), wherein an outer surface of the distal member includes a plurality of fixation projections (external thread 4422) configured to provide an outward force sufficient to prevent the suture anchor from backing out of the bore after insertion (eyelet including external threads 4422 implanted into bone for fixation, therefore one of ordinary skill would’ve understood threads 4422 to include an outward force capable of maintaining implant in place, paras. [0102]-[0103]), for the purpose of allowing travel of the threads of the eyelet and fixation member relative to one another, which minimizes the risk of suture winding around the fixation member (para. [0103]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilgeram’s (as modified) eyelet with external threads, and fixation member with internal threads engaging the threads of the eyelet, in order to allow travel of the threads of the eyelet and fixation member relative to one another, which minimizes the risk of suture winding around the fixation member, based upon the teachings of a separate embodiment of Pilgeram (para. [0103]).

    PNG
    media_image1.png
    602
    457
    media_image1.png
    Greyscale


Annotated Figure 18A of Pilgeram

    PNG
    media_image2.png
    818
    484
    media_image2.png
    Greyscale

Annotated Figure 18B of Pilgeram
	Regarding claim 2, Pilgeram (as modified) teaches the device of claim 1. Pilgeram further discloses wherein the slot has a first slot end positioned toward the proximal end of the distal member and a second slot end positioned adjacent to the eyelet (annotated fig. 18A).
	Regarding claim 3, Pilgeram (as modified) teaches the device of claim 2. Pilgeram further discloses wherein the eyelet extends from a first eyelet end adjacent to the second slot end to a second eyelet end positioned adjacent to a distal end of the distal member (annotated fig. 18A).
	Regarding claim 4, Pilgeram (as modified) teaches the device of claim 3. Pilgeram further discloses wherein the slot and the eyelet are in fluid communication with each other (fig. 18A) and the first slot end is a closed end (fig. 18A depicts the first slot end being closed).
	Regarding claim 5, Pilgeram (as modified) teaches the device of claim 1. Pilgeram further discloses wherein the aperture defines first and second openings in first and second sides of the distal member through which the suture can extend (aperture includes throughbore 4225 extending through first and second sides of eyelet 4220, para. [0094]; figs. 18A-18B).
	Regarding claim 6, Pilgeram (as modified) teaches the device of claim 1. Pilgeram further discloses wherein a maximum dimension of the eyelet is greater than a maximum dimension of the slot (fig. 18A depicts throughbore 4225 being greater in width than cleat 4280).
	Regarding claim 7, Pilgeram (as modified) teaches the device of claim 1. Pilgeram further discloses wherein the eyelet includes a transition region that permits movement of the suture from the eyelet to the slot (region between throughbore 4225 and cleat 4280, which suture travels through, para. [0094]; figs. 18A-B).
	Regarding claim 8, Pilgeram (as modified) teaches the device of claim 1. Pilgeram further discloses wherein the anchor body defines a bore extending from the proximal end of the anchor body to a distal end of the anchor body (fixation member 4250 is cannulated, para. [0094]), wherein the bore defines a stop surface (distal end of fixation member 4250, which functions as a stop surface due to narrowing width of cleat 4280, para. [0094]; fig. 18A).
	Regarding claim 9, Pilgeram (as modified) teaches the device of claim 8. 	Pilgeram (as modified) further teaches wherein the distal member includes a suture body portion (at least throughbore 4225 receiving suture, paras. [0094]-[0098]) and a coupling portion (proximal portion of eyelet 4220), the coupling portion extending from the suture body portion (figs. 18A-B) and configured to be received within the bore of the anchor body (combination further teaches eyelet received within bore of fixation member, para. [0101]; fig. 21B of Pilgeram).
	Regarding claim 10, Pilgeram (as modified) teaches the device of claim 9. Pilgeram (as modified) further teaches wherein the distal member includes a blind bore extending from the coupling portion and terminating within the suture body portion (transverse bores 4226 extend through coupling portion and terminate on proximal end of throughbore 4225 as depicted in figs. 18A-B).


	Regarding claim 20, Pilgeram discloses (abstract; paras. [0056]-[0098]; figs. 18A-18E) a method for securing a suture to a bore, comprising: 
	passing a suture through soft tissue of a patient and through an eyelet of a suture anchor (filament F positioned distal to suture 4237 and bores 4226 to tension attached soft tissue with bone, paras. [0091], [0095] and [0103]; figs. 20A-20C), the suture anchor including: 
		an anchor body (fixation member 4250, para. [0094]; fig. 18A) and a distal member (eyelet 4220, fig. 18A) that is rotatable relative to the anchor body about a longitudinal suture anchor axis (fixation member may have rotational movement relative to eyelet, therefore eyelet and fixation member would be rotatable relative to each other, para. [0095]), the anchor body extending from a proximal end to a distal end (annotated fig. 18B) and including a threaded outer surface (fig. 18A depicts fixation member including a threaded outer surface) and an etch line (annotated fig. 18A) spaced proximally from the distal end of the anchor body (annotated figs. 18A-B depict etch line spaced proximally from distal end of fixation member 4250), the distal member including an aperture (aperture including throughbore 4225 and cleat 4280, para. [0094]; figs. 18A-B) including the eyelet (4225) and a slot (4280); 
	positioning the suture anchor at a bore (implant 4200 inserted into bonehole, para. [0095]) so that a portion of the suture distally past the distal end of the anchor body is located at or near a bottom of the bore while the anchor body is above the bore (implant inserted up to beginning of fixation member 4250, para. [0095]; figs. 20A-20C); 
	advancing the suture anchor until a portion of the anchor body is within the bore such that the etch line is at or below a proximal end of the bore (implant inserted up to beginning of fixation length, which one of ordinary skill would’ve understood to include etch line as depicted in annotated figs. 18A-18B, para. [0095]; figs. 20A-20C); 
	tensioning a free end of the suture (filament tensioned via movement into cleat area with suture 4237, para. [0095]; figs. 20A-20C); and 
	rotating the anchor body via a handle (fixation member 4250 rotated using inserter 4260, para. [0095]) to advance the suture anchor into the bore to secure the suture (paras. [0095]-[0098]), wherein the anchor body rotates relative the distal body such that, as the anchor body rotates, a rotational position of the distal member is maintained during insertion (fixation member has rotational movement relative to eyelet, such that fixation member would rotate relative to eyelet 4220, which would maintain its position, para. [0095]).
	However, Pilgeram fails to disclose wherein a length of the slot is greater than a length of the anchor body from the proximal end of the anchor body to a proximal end of the etch line.
	Note Pilgeram discloses the translational length including a length of the slot substantially equal to fixation length of fixation member 4250, depicted from a proximal end of fixation member 4250 to a proximal end of the etch line (annotated fig. 18B depicts fixation member 4250 cannulated and including distal end and etch line; paras. [0094]-[0095] and [0098]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slot of Pilgeram from substantially equal to the fixation length, from a proximal end of the anchor body to a proximal end of the etch line, to greater than the fixation length as applicant appears to have placed no criticality on the claimed range (see para. [0060] of published application) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pilgeram in view of Baird (US 2013/0103083 A1).
	Regarding claim 11, Pilgeram (as modified) teaches the device of claim 1.
	Pilgeram further discloses further includes: an implant delivery device (inserter 4260, para. [0094]), including: a handle portion (handle of inserter, para. [0094]); and a drive shaft portion (4060, figs. 18A-B).
	However, Pilgeram (as modified) fails to teach the drive shaft portion including a cannulated outer shaft, the cannulated outer shaft configured to engage the proximal end of the anchor body for driving the suture anchor into a bore; and a suture pulley shaft portion, including: an inner shaft slidably received in the cannulated outer shaft, wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft such that, when the cannulated outer shaft is engaging the proximal end of the anchor body, the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft.
	Baird teaches (paras. [0048]-[0060]; figs. 7-25), in the same field of endeavor, an implant delivery device (insertion system 30, para. [0048]) for an anchoring system including a suture anchor (10) and a drive shaft portion (suture pulley rod 32 and insertion tube 36, para. [0048]; fig. 7), the drive shaft portion including a cannulated outer shaft (insertion tube 36 includes lumen for suture pulley rod 32 and therefore cannulated, para. [0057]), the cannulated outer shaft configured to engage a proximal end of the anchor body for driving the suture anchor into a bore (insertion force directed into insertion tube 36 until anchor 10 rests below surface of bone, para. [0058]); and a suture pulley shaft portion (suture pulley rod 32), including: an inner shaft slidably received in the cannulated outer shaft (suture pulley rod 32 pulled into insertion tube 36 and therefore slidable, paras. [0052] and [0057]), wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft (fig. 7 depicts suture pulley rod 32 extendable distally past insertion tube 36, para. [0052]) such that, when the cannulated outer shaft is engaging the proximal end of the anchor body (insertion tube 36 engages proximal end of anchor 10 as depicted in figs. 14-19; para. [0058]), the distal end of the inner shaft is extendable through the anchor body (inner cavity 20 of anchor 20 supports suture pulley rod 32 during deployment, paras. [0050] and [0052]; figs. 27-31) to rotationally lock the anchor body to the inner shaft (rotation prevented when suture pulley rod 32 pulled proximally, therefore rotationally locking anchor 10 to suture pulley rod 32, para. [0057]), for the purpose of providing support to the anchor and increasing strength of the anchor during initial deployment, and exposing the suture cleat prior to final insertion to allow the suture to pull into the proper position during final insertion (paras. [0050], [0052] and [0057]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pilgeram’s (as modified) inserter to include the drive shaft portion and suture pulley shaft portion, in order to provide support to the anchor and increase strength of the anchor during initial deployment, and expose at least throughbore of eyelet to allow the suture to pull into the proper position during final insertion, based upon the teachings of Baird (paras. [0050] and [0057]).
	Pilgeram (as modified) further teaches the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft (suture pulley rod 32 extends to distal tip of anchor body, therefore one of ordinary skill would’ve understood suture pulley rod 32 to extend to distal tip of implant 4200 as disclosed in Pilgeram, therefore extending through cannulated fixation member 4250 to engage eyelet 4220 to rotationally lock eyelet 4220 as discussed above, para. [0052] of Baird, figs. 18A-18B of Pilgeram).
	Regarding claim 12, Pilgeram (as modified) teaches the device of claim 11. Pilgeram (as modified) further teaches wherein, when the suture is tensioned, the tension rotationally locks the inner shaft and the distal member relative to the cannulated outer shaft and the anchor body (combination further teaches eyelet remaining stationary due to tension in filament, therefore suture pulley rod 32 extending through fixation member 4250 and eyelet 4220 would be rotationally locked relative to insertion tube 36 contacting proximal end of fixation member 4250, para. [0103], figs. 18A-B of Pilgeram; fig. 27 of Baird).
	Regarding claim 13, Pilgeram (as modified) teaches the device of claim 11. Pilgeram (as modified) further teaches wherein the inner shaft includes a fork on the distal end of the inner shaft (suture cleat retainers 34, para. [0048]; fig. 7 of Baird).
	Regarding claim 14, Pilgeram (as modified) teaches the device of claim 13. Pilgeram (as modified) further teaches wherein the fork is a two-pronged fork (fig. 7 of Baird).
	Regarding claim 15, Pilgeram (as modified) teaches the device of claim 11. Pilgeram (as modified) further teaches wherein the anchoring system is configured so that the suture is at a proper location to be tensioned when the distal end of the inner shaft is on a bottom surface of the bore and holding the suture at a distal position of the bore (implant 4200 placed within bonehole such that filament is positioned along distal portion of implant 4200 via eyelet 4220, therefore held at distal position of bore and placed at proper position, para. [0095]; figs. 20A-C of Pilgeram).

	Regarding claim 17, Pilgeram discloses (abstract; paras. [0056]-[0098]; figs. 18A-18E) an anchoring system, comprising: 
	a suture anchor (4200, fig. 18A) configured for insertion into a bore formed in a bone (4200 inserted into bonehole formed in bone, para. [0095]), the suture anchor including: 
		an anchor body (fixation member 4250, para. [0094]; fig. 18A) and a distal member (eyelet 4220, fig. 18A) that is rotatable relative to the anchor body about a longitudinal suture anchor axis (fixation member may have rotational movement relative to eyelet, therefore eyelet and fixation member would be rotatable relative to each other, para. [0095]), the anchor body including a threaded outer surface (fig. 18A depicts fixation member including a threaded outer surface) and an etch line (annotated fig. 18A), the distal member having an aperture that traverses the distal member (aperture including throughbore 4225 and cleat 4280, para. [0094]; figs. 18A-B), the aperture including a slot (4280) and an eyelet (4225); and 
	an implant delivery device (inserter 4260, para. [0094]), including: 
		a handle portion (handle of inserter, para. [0094]); 
		a drive shaft portion (4060, figs. 18A-B).
	However, Pilgeram fails to disclose wherein a length of the slot is greater than a length of the anchor body from a proximal end of the anchor body to a proximal end of the etch line; wherein an outer surface of the distal member includes a plurality of fixation projections configured to provide an outward force sufficient to prevent the suture anchor from backing out of the bore after insertion; a cannulated outer shaft, the cannulated outer shaft configured to engage the proximal end of the anchor body for driving the suture anchor into a bore; and a suture pulley shaft portion, including: an inner shaft slidably received in the cannulated outer shaft, wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft such that, when the cannulated outer shaft is engaging the proximal end of the anchor body, the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft.
	Note Pilgeram discloses the translational length including a length of the slot substantially equal to fixation length of fixation member 4250, depicted from a proximal end of fixation member 4250 to a proximal end of the etch line (annotated fig. 18B depicts fixation member 4250 cannulated and including distal end and etch line; paras. [0094]-[0095] and [0098]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the slot of Pilgeram from substantially equal to the fixation length, from a proximal end of the anchor body to a proximal end of the etch line, to greater than the fixation length as applicant appears to have placed no criticality on the claimed range (see para. [0060] of published application) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Pilgeram (as modified) still fails to teach wherein an outer surface of the distal member includes a plurality of fixation projections configured to provide an outward force sufficient to prevent the suture anchor from backing out of the bore after insertion; a cannulated outer shaft, the cannulated outer shaft configured to engage the proximal end of the anchor body for driving the suture anchor into a bore; and a suture pulley shaft portion, including: an inner shaft slidably received in the cannulated outer shaft, wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft such that, when the cannulated outer shaft is engaging the proximal end of the anchor body, the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft.
	However, in a separate embodiment, Pilgeram teaches (paras. [0101]-[0102]; figs. 21A-B), in the same field of endeavor, an anchoring system including a suture anchor (4400) configured for insertion into a bore formed in a bone (positioned into bonehole, paras. [0102]-[0103]) comprising an anchor body (4450) including a threaded outer surface (4451, para. [0101]) and a distal member (eyelet 4420), wherein an outer surface of the distal member includes a plurality of fixation projections (external thread 4422) configured to provide an outward force sufficient to prevent the suture anchor from backing out of the bore after insertion (eyelet including external threads 4422 implanted into bone for fixation, therefore one of ordinary skill would’ve understood threads 4422 to include an outward force capable of maintaining implant in place, paras. [0102]-[0103]), for the purpose of allowing travel of the threads of the eyelet and fixation member relative to one another, which minimizes the risk of suture winding around the fixation member (para. [0103]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilgeram’s (as modified) eyelet with external threads, and fixation member with internal threads engaging the threads of the eyelet, in order to allow travel of the threads of the eyelet and fixation member relative to one another, which minimizes the risk of suture winding around the fixation member, based upon the teachings of a separate embodiment of Pilgeram (para. [0103]).
	Pilgeram (as modified) still fails to teach a cannulated outer shaft, the cannulated outer shaft configured to engage the proximal end of the anchor body for driving the suture anchor into a bore; and a suture pulley shaft portion, including: an inner shaft slidably received in the cannulated outer shaft, wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft such that, when the cannulated outer shaft is engaging the proximal end of the anchor body, the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft.
	Baird teaches (paras. [0048]-[0060]; figs. 7-25), in the same field of endeavor, an implant delivery device (insertion system 30, para. [0048]) for an anchoring system including a suture anchor (10) and a drive shaft portion (suture pulley rod 32 and insertion tube 36, para. [0048]; fig. 7), the drive shaft portion including a cannulated outer shaft (insertion tube 36 includes lumen for suture pulley rod 32 and therefore cannulated, para. [0057]), the cannulated outer shaft configured to engage a proximal end of the anchor body for driving the suture anchor into a bore (insertion force directed into insertion tube 36 until anchor 10 rests below surface of bone, para. [0058]); and a suture pulley shaft portion (suture pulley rod 32), including: an inner shaft slidably received in the cannulated outer shaft (suture pulley rod 32 pulled into insertion tube 36 and therefore slidable, paras. [0052] and [0057]), wherein a distal end of the inner shaft is extendable distally beyond a distal end of the cannulated outer shaft (fig. 7 depicts suture pulley rod 32 extendable distally past insertion tube 36, para. [0052]) such that, when the cannulated outer shaft is engaging the proximal end of the anchor body (insertion tube 36 engaged proximal end of anchor 10 as depicted in figs. 14-19; para. [0058]), the distal end of the inner shaft is extendable through the anchor body (inner cavity 20 of anchor 20 support suture pulley rod 32 during deployment, paras. [0050] and [0052]; figs. 27-31) to rotationally lock the anchor body to the inner shaft (rotation prevented when suture pulley rod 32 pulled proximally, therefore rotationally locking anchor 10 to suture pulley rod 32, para. [0057]), for the purpose of providing support to the anchor and increasing strength of the anchor during initial deployment, and exposing the suture cleat prior to final insertion to allow the suture to pull into the proper position during final insertion (paras. [0050], [0052] and [0057]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pilgeram’s (as modified) inserter to include the drive shaft portion and suture pulley shaft portion, in order to provide support to the anchor and increase strength of the anchor during initial deployment, and expose at least throughbore of eyelet to allow the suture to pull into the proper position during final insertion, based upon the teachings of Baird (paras. [0050] and [0057]).
	Pilgeram (as modified) further teaches the distal end of the inner shaft is extendable through the anchor body to a distance beyond the distal end of the anchor body to engage with the distal member to rotationally lock the distal member to the inner shaft (suture pulley rod 32 extends to distal tip of anchor body, therefore one of ordinary skill would’ve understood suture pulley rod 32 to extend to distal tip of implant 4200 as disclosed in Pilgeram, therefore extending through cannulated fixation member 4250 to engage eyelet 4220 to rotationally lock eyelet 4220 as discussed above, para. [0052] of Baird, figs. 18A-18B of Pilgeram).
	Regarding claim 18, Pilgeram (as modified) teaches the device of claim 17. Pilgeram further discloses wherein the anchor body defines a bore extending from the proximal end of the anchor body to a distal end of the anchor body (fixation member 4250 is cannulated, para. [0094]), a portion of the bore having an anti-rotational shape (shape of cannulation, which receives transfer of rotational force from shaft of inserter and therefore has an anti-rotational shape, which is consistent with applicant’s spec., see para. [0062] of the instant spec., para. [0095]; figs. 18A-18B of Pilgeram).
	Regarding claim 19, Pilgeram (as modified) teaches the device of claim 17. 
	However, with respect to the cited embodiment, Pilgeram (as modified) fails to teach wherein the cannulated outer shaft includes a shoulder and an anti-rotational feature extending from the shoulder at the distal end, the anti-rotational feature matching the anti-rotational shape of the bore of the anchor body to rotationally lock the anchor body to the cannulated outer shaft, and wherein the shoulder is configured to engage the proximal end of the anchor body.
	However, in a separate embodiment, Pilgeram teaches (para. [0045]; figs. 1A-2G), in the same field of endeavor, an anchor (eyelet 20) and a delivery device including an outer shaft (awl 30), the outer shaft includes a shoulder (32, para. [0046]; fig. 2B) and an anti-rotational feature extending from the shoulder at a distal end (distal portion of awl 30 may be noncircular at distal portion, para. [0045]), the anti-rotational feature matching the anti-rotational shape of the bore of the anchor (para. [0045]) to rotationally lock the anchor to the shaft (orientation of awl and eyelet remain the same, eyelet cannot rotate relative to awl, para. [0045]), wherein the shoulder is configured to engage a proximal end of the anchor (fig. 2B), for the purpose of providing the same orientation between the awl and the eyelet such that the eyelet cannot rotate relative to the awl during impaction into the bone, improving overall system strength and assisting in maintaining orientation and alignment of the eyelet and awl (para. [0045]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pilgeram’s (as modified) cannulated outer shaft to include a shoulder and anti-rotational feature matching the anti-rotational shape of the bore of the anchor, in order to provide the same orientation between the pusher tube and the fixation member of the anchor, improving overall system strength and assisting in maintaining orientation and alignment of the delivery device and fixation member during deployment, based upon the teachings of a separate embodiment of Pilgeram (para. [0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795